Title: To Thomas Jefferson from Robert Brent, 9 March 1807
From: Brent, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            City of Washington March 9th. 1807
                        
                        The last Congress having appropriated 3000$ to be applied under your direction to the improvement of Roads
                            Streets and Avenues, I must ask the favor of you, if you do not deem it improper, to direct an application of part of that
                            fund to the opening and improveing the Delaware and Mary Land avenues from the Capitol to their intersection with the
                            potowmack.
                        The First of these Avenues will open a communication between the Capitol and Greenleafs point, the Rope
                            Walk and Magazine; and, if improved, some arrangment will probably be made for establishing packetts at its junction with
                            the River to ply between Alexandria and this City, which, you will readily perceive, by viewing the map, will afford the
                            nearest point of Communication in that way
                        The Second, Mary Land Avenue, leads to a situation on the potowmack at which a Ferry is about to be
                            established. thus while these avenues will afford two additional communications from Alexandria, they will add much to the
                            convenience of persons now settled, or who may settle, on the point or in the neighbourhood of either of them.
                        I am informed that measures will probably be taken to finish, in the course of the ensuing summer, the Houses
                            which have been so long in a ruinous state at the point, and that they will be occupied by respectable and Reputable
                            Inhabitants. By opening the Delaware Avenue it will add to the inducement of persons wishing to settle in them: Besides
                            the present population at that place is not inconsiderable
                        I cannot ask you for this application of money unless you see in it a proper discharge of the Trust which is
                            confided in you. But if you see no impropriety in the application as it regards this trust, I would add this observation
                            as some inducement to the application, that no original proprietor made greater sacrifices in comfort and convenience than
                            did the late Mr. Young, whose Family now represents him, by yielding up his property for the City; and none have had less
                            of the public money laid out on the land given up by them, by which that which they retained could be brought into action
                            
                  I have the honor to be With respect & Esteem Sir Your mo Ob Ser.
                        
                            Robert Brent
                            
                        
                    